Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 04/08/2021.
Priority
This application, filed 09/17/2018, Pub. No. US 2019/0086424 A1, claims benefit of US provisional application 62/559,067, filed 09/15/2017. 
Status of Claims
Claims 1, 2, 6-9, 13-15 and 20 are currently pending.  Claims 1-20 have been originally pending and subject to the restriction requirement mailed 09/10/2019.  Claims 1, 8 and 15 have been amended, and Claims 3, 10, and 16 have been cancelled, as set forth in Applicant’s amendment filed 11/08/2019.  Claims 1, 6-9, 13-15 and 20 have been amended, and Claims 4, 5, 11, 12 and 17-19 have been cancelled, as set forth in Applicant’s amendment filed 04/08/2021.  Claim 9 is amended, as set forth in the Examiner’s amendment below.  Claims 1, 2, 6-9, 13-15 and 20 are allowed.
Withdrawn Objections/Rejections
The objections to and/or rejections, set forth in the previous Office Action mailed 10/08/2020, are withdrawn in view of Applicant’s amendment of the claims and argument.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted 
In Claim 9, please insert a period at the end of the claim.
Conclusion
Claims 1, 2, 6-9, 13-15 and 20 are allowed and renumbered as Claims 1-10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641